Title: To George Washington from John Boyle, Jr., 4 March 1785
From: Boyle, John Jr.
To: Washington, George



Sir
Richmond [Va.] 4th March 1785.

I have now the honour to forward your Excellency a Letter from my good friend Sir Edwd Newhenham, as also four small Packages for you, which were entrusted to my care by the same Gentleman—Upon my Arrival here I was inform’d you was gone with Le Marquis de Fayette to Annapolis, & I could not learn with any certainty how soon you might return to Mount Vernon, as it was my intention immediately upon my Arrival, to have done myself the honor of waiting upon your Excellency with the said Packages &c. I was at a loss what to do, the Ice blocked my Vessell up a considerable time in the river, & the danger of the Thaw’s made my Attendance there, absolutely necessary. So that ’tis only within these few days that I was inform’d of your Excellency’s return to Mount Vernon. I still intended to have done myself the pleasure of waiting upon you, but that the hurry of Business & having just parted with my Chief Mate, to go Master of another Vessell, made my stay here indispensably requisite. So that I hope your Excellency, will excuse this seeming inattention in me, & attribute it solely to the true cause which sprung from my desire of delivering them in person—His Excellency Govr Henry, having intimated that he

would forward them, I have accordingly given them into his hands for that purpose. Should your Excellency have any thing to forward to Sir Edwd Newenham or any other Gentleman in Ireland, shall be happy in being favor’d with your Commands, As I shall be ready to Sail about the 30th Inst. for Dublin, and have the honor to be with much respect, Your Excellency’s Most obedt hble servt

John Boyle Junr


P.S. You have also inclosed a Letter for Lady Washington, but I don’t know who it is from as it was put on board the Ship in my Absence.

